Per Curiam.
In this case, so far as questions arise upon demurrers to the pleadings, no exceptions were taken (1).
As to the new trial upon the evidence, and the questions upon evidence made in this case, they are such as cannot be reviewed here, under the practice of this Court, without the record contains all the evidence, or a case stated pursuant to the statute; and neither of these facts is shown by the record (2).
The record presents no question for review.
The judgment is affirmed with 1 per cent. damages and costs.

 See post, Jolly et al v. The Terre Haute Bridge Co., and cases cited.


 See Jarboe v. Kepler, 8 Ind. R. 314; Irwin v. Anthony, id. 470; Leyner v. The State, id. 490.